Per Curiam.
This matter is before us on demurrer to the respondents’ return to an alternative writ of mandamus. The relator applied to respondent, the building inspector of the city of Orange, for a permit to erect a two-story building containing a ground floor of six stores and a second floor of four apartments on a lot owned by him at the corner of Park avenue and Day street, in that city. The application was refused by the building inspector on the ground that the lot upon which the building was to he erected was in a part of the city zoned by ordinance for residences only. The present writ was then allowed.
An examination of the petition for the; writ and of the return to the writ itself evinces that the case falls squarely within the decision of the Court of Errors and Appeals in Ignaciunas v. Risley, 98 N. J. L. 712.
The facts not being in dispute, a peremptory writ will be awarded.